OPINION OF THE COURT
Per Curiam.
Respondent, Joseph J. Schwartz, was admitted to the practice of law in New York by the First Judicial Department on November 26,1951.
*146On March 17, 1988, respondent pleaded guilty to a violation of General Business Law § 352-c (1) (a), a misdemeanor offense, for the concealment of material information in connection with the sale of securities. He was sentenced to a conditional discharge and a $500 fine.
In- response to a petition by the Departmental Disciplinary Committee for the First Judicial Department seeking, inter alia, an order determining that the crime of which respondent had been convicted is a "serious crime” within the meaning of Judiciary Law § 90 (4) (d) and suspending respondent from the practice of law in New York pursuant to Judiciary Law § 90 (4) (f), respondent has submitted an affirmation, dated June 3, 1988, in which he seeks to resign from the Bar pursuant to 22 NYCRR 603.11. This affirmation fully complies with the requirements of section 603.11 of this court’s rules. Respondent acknowledges that (1) his resignation is freely and voluntarily submitted, without any coercion or duress; (2) he is fully aware of the implications of submitting his resignation; and (3) there is presently pending before this court a "serious crime” petition based upon his recent misdemeanor conviction and he cannot successfully defend himself on the merits against the charges in the petition.
Accordingly, this court accepts respondent’s resignation and it is ordered that respondent’s name be removed from the roll of attorneys.
Murphy, P. J., Kupferman, Sullivan, Ross and Carro, JJ., concur.
Respondent’s name is struck from the roll of attorneys and counselors-at-law in the State of New York effective August 4, 1988.